Citation Nr: 1723178	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  11-21 302A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of overpayment in the amount of $49,560.00, to include whether the debt was validly created.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to March 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his August 2011 Substantive Appeal, the Veteran noted that he would like to have a Board hearing before a Veterans Law Judge, but that he was incarcerated until November 2012.  Following his release, the Veteran submitted an additional Substantive Appeal in July 2013, indicating that he wished to appear for a Board hearing at his local VA office. 

Regulations provide that a hearing on appeal will be granted to a veteran who requests such a hearing and is willing to appear in person.  38 C.F.R. § 20.700(a) (2013).  The Veteran has not yet been afforded a hearing.  Therefore, the Board finds that this action must be performed before adjudicating the claim. 

Accordingly, the case is REMANDED for the following action:

The RO should take all indicated action in order to schedule the Veteran for a hearing to be held at the RO before a Veterans Law Judge at the earliest possible opportunity.  The Veteran should be notified in writing of the date, time and location of the hearing.  Any indicated development consistent with this request should be undertaken.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


